Exhibit 10.2

EXECUTION VERSION

 

To: Bristow Group Inc.

2103 City West Blvd., 4th Floor

Houston, Texas 77042

 

From: Barclays Bank PLC

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile: +44(20)77736461

Telephone: +44 (20) 777 36810

c/o Barclays Capital Inc.

as Agent for Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Telephone: +1 212 412 4000

 

Re: Base Issuer Warrant Transaction

 

Date: December 13, 2017

 

 

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Barclays Bank PLC
(“Dealer”), through its agent Barclays Capital Inc. (the “Agent”), and Bristow
Group Inc. (“Issuer”). This communication constitutes a “Confirmation” as
referred to in the Agreement specified below. Dealer is not a member of the
Securities Investor Protection Corporation (“SIPC”). Dealer is authorized by the
Prudential Regulation Authority and regulated by the Financial Conduct Authority
and the Prudential Regulation Authority.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement, as published by ISDA, as if Dealer and Issuer
had executed an agreement in such form on the date hereof (but without any
Schedule except for the election of US Dollars (“USD”) as the Termination
Currency. The Transaction shall be the only Transaction under the Agreement.

 

1



--------------------------------------------------------------------------------

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms:

 

Trade Date:

   December 13, 2017

Effective Date:

   December 18, 2017, subject to Section 8(q).

Components:

   The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.

Warrant Style:

   European

Warrant Type:

   Call

Seller:

   Issuer

Buyer:

   Dealer

Shares:

   The Common Stock of Issuer, par value USD0.01 per share (Ticker Symbol:
“BRS”).

Number of Warrants:

   For each Component, as provided in Annex A to this Confirmation.

Warrant Entitlement:

   One Share per Warrant

Maximum Number of Shares:

   For any Settlement Date, 7,037,718 Shares (the “Aggregate Maximum Number of
Shares”) multiplied by the Applicable Percentage, minus the aggregate number of
Shares delivered prior to such day pursuant to (i) this Confirmation and
(ii) any other substantially similar confirmation for Warrants sold by Issuer to
Dealer with a trade date within 30 days of the Trade Date and with expiration
dates the same as the Expiration Dates hereunder.    Notwithstanding anything to
the contrary in the Agreement, this Confirmation or the Equity Definitions, in
no event shall the Maximum Number of Shares be subject to adjustment, except for
any adjustment pursuant to the terms of this Confirmation and the Equity
Definitions in connection with a Potential Adjustment Event (as defined in
Section 11.2(e) of the Equity Definitions and without any amendment thereto
pursuant to the terms of this Confirmation)).

 

2



--------------------------------------------------------------------------------

Applicable Percentage:

   25%

Strike Price:

   USD20.016

Premium:

   USD6,578,125

Premium Payment Date:

   The Effective Date

Exchange:

   New York Stock Exchange

Related Exchange:

   All Exchanges Procedures for Exercise:   

In respect of any Component:

  

Expiration Time:

   Valuation Time

Expiration Date:

   As provided in Annex A to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Final Disruption Date shall be the Expiration Date (irrespective of whether such
date is an Expiration Date in respect of any other Component for the
Transaction). “Final Disruption Date” means January 8, 2024. Notwithstanding the
foregoing and anything to the contrary in the Equity Definitions, if a Market
Disruption Event occurs on any Expiration Date, the Calculation Agent, acting in
good faith and in its commercially reasonable discretion, may determine that
such Expiration Date is a Disrupted Day only in part, in which case (i) the
Calculation Agent shall make adjustments to the Number of Warrants for the
relevant Component for which such day shall be the Expiration Date and shall
designate the Scheduled Trading Day determined in the manner described in the
immediately preceding sentence as the Expiration Date for the remaining Warrants
for such Component and (ii) the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent, acting in good faith and in its
commercially reasonable discretion, based on transactions in the Shares on such
Disrupted Day effected before the relevant Market Disruption Event occurred
and/or after the relevant Market Disruption Event ended. For the avoidance of
doubt, any day on which the Exchange is scheduled to close prior to its normal
closing time shall not be considered a Disrupted Day in whole or in part. If a
Market Disruption Event occurs on the Expiration Date for any Component, the
Calculation Agent, in its good faith and

 

3



--------------------------------------------------------------------------------

   commercially reasonable discretion, may determine the VWAP Price for such
Expiration Date using its commercially reasonable estimate of the value of the
Shares on such Expiration Date based on the volume, historical trading patterns
and price of the Shares and such other commercially reasonable factors (such as
the market for the Shares; volatility, expected dividends, stock loan rate or
liquidity relevant to the Shares; other commercially reasonable option pricing
inputs; and the ability to maintain a commercially reasonable hedge position
relating to the Shares) as it deems appropriate. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date.

Market Disruption Events:

   The first sentence of Section 6.3(a) of the Equity Definitions is hereby
amended (A) by deleting the words “during the one hour period that ends at the
relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be” in the third, fourth and fifth
lines thereof, and (B) by replacing the words “or (iii) an Early Closure.” by
“(iii) an Early Closure, or (iv) a Regulatory Disruption.”    Section 6.3(d) of
the Equity Definitions is hereby amended by deleting the remainder of the
provision following the term “Scheduled Closing Time” in the fourth line
thereof.

Regulatory Disruption:

   Any event that Dealer, in its reasonable discretion, based on advice of
counsel, determines makes it appropriate with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer, provided that such policies and procedures have
been adopted by Dealer in good faith and are generally applicable in similar
situations and applied in a non-discriminatory manner), and including without
limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G and Regulation 14E under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulation M), for Dealer to refrain from or decrease any market activity in
connection with the Transaction. Dealer shall notify Issuer as soon as
reasonably practicable that a Regulatory Disruption has occurred and the
Expiration Dates affected by it.

Automatic Exercise:

   Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Buyer notifies Seller (by telephone or in
writing) prior to the Expiration Time on such Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date.

 

4



--------------------------------------------------------------------------------

Issuer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

   To:    Bristow Group Inc.    Attn:    Geoffrey L. Carpenter    Telephone:   
(713) 430-7717    Facsimile:    (713) 267-7620    With a copy to:       Attn:   
General Counsel    Facsimile:    (713) 267-7670 Settlement Terms:      

In respect of any Component:

     

Settlement Currency:

   USD   

Settlement Method:

   Net Share Settlement   

Net Share Settlement:

   On each Settlement Date, Issuer shall deliver to Dealer a number of Shares
equal to the Number of Shares to be Delivered for such Settlement Date to the
account specified by Dealer and cash in lieu of any fractional Shares valued at
the Relevant Price on the Valuation Date corresponding to such Settlement Date.
If, in the reasonable judgment of Dealer, for any reason, the Shares deliverable
upon Net Share Settlement would not be immediately freely transferable by Dealer
under Rule 144 under the Securities Act of 1933, as amended (the “Securities
Act”), then Dealer may elect to either (x) accept delivery of such Shares
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 8(b) below apply.    The Number of Shares to be Delivered shall be
delivered by Issuer to Dealer no later than 5:00 P.M. (local time in New York
City) on the relevant Settlement Date.

Number of Shares to be Delivered:

   In respect of any Settlement Date, subject to the last sentence of
Section 9.5 of the Equity Definitions, the product of (i) the Number of Warrants
exercised or deemed exercised on such Exercise Date, (ii) the Warrant
Entitlement and (iii) (A) the excess of the VWAP Price on the Valuation Date
occurring on such Exercise Date over the Strike Price (or, if no such excess,
zero) divided by (B) such VWAP Price; provided that in no event shall the Number
of Shares to be Delivered for any Settlement Date exceed the Maximum Number of
Shares for such Settlement Date.

 

5



--------------------------------------------------------------------------------

VWAP Price:

   For any Valuation Date, the Rule 10b-18 dollar volume weighted average price
per Share for such Exchange Business Day based on transactions executed during
such Exchange Business Day, as reported on Bloomberg Page “BRS <Equity> AQR SEC”
(or any successor thereto) or, in the event such price is not so reported on
such Exchange Business Day for any reason or is, in the reasonable determination
of the Calculation Agent, manifestly incorrect, as commercially reasonably
determined by the Calculation Agent using a volume-weighted method.

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Seller is the issuer of the Shares)
and Section 9.12 of the Equity Definitions will be applicable, as if “Physical
Settlement” applied to the Transaction. Adjustments:   

In respect of any Component:

  

Method of Adjustment:

   Calculation Agent Adjustment Extraordinary Events:   

Consequences of Merger Events:

  

(a)     Share-for-Share:

   Modified Calculation Agent Adjustment.

(b)     Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination).

(c)     Share-for-Combined:

   Component Adjustment.

Tender Offer:

   Applicable

Consequences of Tender Offers:

  

(a)     Share-for-Share:

   Modified Calculation Agent Adjustment.

(b)     Share-for-Other:

   Modified Calculation Agent Adjustment.

(c)     Share-for-Combined:

   Modified Calculation Agent Adjustment.

Announcement Event:

   If an Announcement Event has occurred, the Calculation Agent shall determine
the economic effect of the Announcement Event on the theoretical value of the
Transaction (including without limitation any change in volatility, stock loan
rate or liquidity relevant to the Shares or to the Transaction) (i) at a time
that it deems appropriate, in good faith and in its commercially reasonable
discretion, from the Announcement Date to the date of such determination (a
“Determination Date”), and (ii) on the earlier to occur of (x) the relevant
Merger Date or Tender Offer Date, as the case may be, or the date on which the
transaction described in the relevant

 

6



--------------------------------------------------------------------------------

   Announcement Event is cancelled, withdrawn, discontinued or otherwise
terminated, as applicable, and (y) the Expiration Date, date on which a payment
amount is determined pursuant to Sections 12.7 or 12.8 of the Equity Definitions
or other date of cancellation or termination in respect of the Transaction or
any Component (such earlier date, a “Final Determination Date”), from the
Announcement Date or the Determination Date, as applicable, to such Final
Determination Date. If any such economic effect is deemed to be material in the
Calculation Agent’s commercially reasonable discretion, the Calculation Agent
shall adjust the terms of the Transaction to reflect such economic effect, it
being understood that any adjustment in respect of an Announcement Event shall
take into account any earlier adjustment relating to the same Announcement
Event. “Announcement Event” shall mean the occurrence of an Announcement Date
pursuant to Section 12.1(l)(i), (ii) and/or (vii) of the Equity Definitions (as
modified pursuant to this Confirmation).

Announcement Date:

   The definition of “Announcement Date” in Section 12.1(l) of the Equity
Definitions shall be amended by (i) replacing the word “leads to the” in the
third and the fifth lines thereof with the words “that is reasonably likely to
be completed (as commercially reasonably determined by the Calculation Agent
taking into account the market price of the Shares, volatility with respect to
the Shares, the fair value of the Transaction and such other factors as the
Calculation Agent deems relevant in its commercially reasonable discretion) and,
if completed, would result in a”, (ii) replacing the words “voting shares” in
the fifth line thereof with the word “Shares”, (iii) inserting the words “by an
entity with direct knowledge” after the word “announcement” in the second and
the fourth lines thereof, (iv) replacing the words “firm intention” in the
second and fourth lines thereof with the words “bona fide intention (as
commercially reasonably determined by the Calculation Agent taking into account
the market price of the Shares, volatility with respect to the Shares, the fair
value of the Transaction and such other factors (such as the market for the
Shares; volatility, expected dividends, stock loan rate or liquidity relevant to
the Shares; other commercially reasonable option pricing inputs; and the ability
to maintain a commercially reasonable hedge position relating to the Shares) as
the Calculation Agent deems relevant in its commercially reasonable
discretion)”, (v) deleting the parenthetical in the third and the fifth line
thereof, (vi) adding immediately after the words “Merger Event” in the third
line thereof “, and any publicly announced change or

 

7



--------------------------------------------------------------------------------

   amendment to such an announcement (including the announcement of an
abandonment of such intention)”, (vii) adding immediately after the words
“Tender Offer” in the fifth line thereof “, and any publicly announced change or
amendment to such an announcement (including the announcement of an abandonment
of such intention)”, (viii) deleting the word “and” immediately preceding clause
(vi) and (ix) inserting a new clause (vii) immediately following the end of
clause (vi) thereof as follows: “and (vii) the public announcement by Issuer
and/or its subsidiaries of any potential acquisition by Issuer and/or its
subsidiaries where the aggregate consideration exceeds 50% of the market
capitalization of Issuer as of the date of such announcement, or any intention
to enter into such a transaction”.

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) shall be deleted in its entirety and replaced with
“publicly quoted, traded or listed on any of the New York Stock Exchange, the
NASDAQ Global Select Market or the NASDAQ Global Market (or their respective
successors)”.

Modified Calculation Agent Adjustment:

   With respect to any Merger Event to which Modified Calculation Agent
Adjustment applies, as a condition precedent to the adjustments contemplated in
Section 12.2(e)(i) of the Equity Definitions, Dealer, the Issuer of the Affected
Shares and the entity that will be the Issuer of the New Shares shall, on or
prior to the Merger Date, have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as Dealer has determined, in its reasonable discretion based on advice of
counsel, to be reasonably necessary or appropriate to allow Dealer to continue
as a party to the Transaction, as adjusted under Section 12.2(e)(i) of the
Equity Definitions, and to preserve its hedging or hedge unwind activities in
connection with the Transaction in a manner compliant with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer (provided that such policies and procedures have
been adopted by Dealer in good faith and are generally applicable in similar
situations and applied in a non-discriminatory manner), and if such conditions
are not met or if the Calculation Agent determines, acting in good faith and in
its commercially reasonable discretion, that no adjustment that it could make
under Section 12.2(e)(i) of the Equity Definitions will produce a commercially
reasonable result, then the consequences set forth in Section 12.2(e)(ii) of the
Equity Definitions shall apply.

 

8



--------------------------------------------------------------------------------

Reference Markets:

   For the avoidance of doubt, and without limiting the generality of the
foregoing provisions, any adjustment effected by the Calculation Agent pursuant
to Section 12.2(e) and/or Section 12.3(d) of the Equity Definitions may be
determined by reference to the adjustment(s) made in respect of Merger Events or
Tender Offers, as the case may be, in the convertible bond market (to the extent
such adjustments are based on a commercially reasonable Hedge Position), as
determined by the Calculation Agent acting in good faith and in its commercially
reasonable discretion.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:

  

(a)    Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Position” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by Dealer on the Trade Date”; provided further that
(i) any determination as to whether (A) the adoption of or any change in any
applicable law or regulation (including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute) or (B) the promulgation of or any
change in the interpretation by any court, tribunal or regulatory authority with
competent jurisdiction of any applicable law or regulation (including any action
taken by a taxing authority), in each case, constitutes a “Change in Law” shall
be made without regard to Section 739 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or any similar legal certainty

 

9



--------------------------------------------------------------------------------

   provision in any legislation enacted, or rule or regulation promulgated, on
or after the Trade Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions
is hereby amended by replacing the parenthetical beginning after the word
“regulation” in the second line thereof the words “(including, for the avoidance
of doubt and without limitation, (x) any tax law or (y) adoption or promulgation
of new regulations authorized or mandated by existing statute)”.

(b)    Insolvency Filing:

   Applicable

(c)    Hedging Disruption:

   Applicable; provided that:    (i) Section 12.9(a)(v) of the Equity
Definitions is hereby modified by inserting the following two phrases at the end
of such Section:    “For the avoidance of doubt, the term “equity price risk”
shall be deemed to include, but shall not be limited to, stock price and
volatility risk. And, for the further avoidance of doubt, any such transactions
or assets referred to in phrases (A) or (B) above must be available on
commercially reasonable pricing terms.”    (ii) Section 12.9(b)(iii) of the
Equity Definitions is hereby amended by inserting in the third line thereof,
after the words “to terminate the Transaction”, the words “or a portion of the
Transaction affected by such Hedging Disruption”.

(d)    Increased Cost of Hedging:

   Not Applicable

(e)    Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   2.00% per annum

(f)     Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   0.00% per annum until June 1, 2023 and 0.25% per annum thereafter.

Hedging Party:

   Dealer or an affiliate of Dealer that is involved in the hedging of the
Transaction for all applicable Additional Disruption Events.

Determining Party:

   Dealer for all applicable Additional Disruption Events

Non-Reliance:

   Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

 

10



--------------------------------------------------------------------------------

3.      Calculation Agent:

   Dealer, whose judgments, determinations and calculations shall be made in
good faith and in a commercially reasonable manner; provided that, following the
occurrence and during the continuance of an Event of Default of the type
described in Section 5(a)(vii) of the Agreement with respect to which Dealer is
the sole Defaulting Party, if the Calculation Agent fails to timely make any
calculation, adjustment or determination required to be made by the Calculation
Agent hereunder or to perform any obligation of the Calculation Agent hereunder
and such failure continues for five Exchange Business Days following notice to
the Calculation Agent by Issuer of such failure, Issuer shall have the right to
designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act, during the period commencing on the date
such Event of Default occurred and ending on the Early Termination Date with
respect to such Event of Default, as the Calculation Agent. Following any
determination or calculation by the Calculation Agent hereunder, upon a request
by Issuer, the Calculation Agent shall promptly (but in any event within five
Scheduled Trading Days) provide to Issuer by e-mail to the e-mail address
provided by Issuer in such request a report (in a commonly used file format for
the storage and manipulation of financial data) displaying in reasonable detail
the basis for such determination or calculation (including any assumptions used
in making such determination or calculation), it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary or
confidential models or other proprietary or confidential information used by it
for such determination or calculation.

 

  4. Account Details:

Dealer Payment Instructions:

Bank: Barclays Bank plc NY

ABA# 026 00 2574

BIC: BARCUS33

Acct: 50038524

Beneficiary: BARCGB33

Issuer Payment Instructions:

Bank:                 Wells Fargo Bank

SWIFT:             WFBIUS6S

ABA:                 121000248

Acct Name:        Bristow Group Inc.

Acct Number:     4000073916

 

11



--------------------------------------------------------------------------------

  5. Offices:

The Office of Dealer for the Transaction is:

Barclays Bank PLC

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, NY 10019

The Office of Issuer for the Transaction is:

Inapplicable, Issuer is not a Multibranch Party.

 

  6. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Issuer:

To:                Bristow Group Inc.

Attn:             Geoffrey L. Carpenter

Telephone:    (713) 430-7717

Facsimile:    (713) 267-7620

With a copy to:

Attn:             General Counsel

Facsimile:    (713) 267-7670

 

  (b) Address for notices or communications to Dealer:

Barclays Bank PLC

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, NY 10019

Attn: Raj Imteaz

Telephone:         (+1) 212-526-1426

Facsimile:         (+1) 917-522-0595

 

  7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date and the Premium Payment Date, (A) Issuer is not aware of
any material nonpublic information regarding Issuer or the Shares and (B) all
reports and other documents filed by Issuer with the Securities and Exchange
Commission pursuant to the Exchange Act when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Dealer is not making any representations or warranties
or taking any position or expressing any view with respect to the treatment of
the Transaction under any accounting standards including ASC Topic 260, Earnings
Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480,
Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and Hedging –
Contracts in Entity’s Own Equity (or any successor issue statements) or under
FASB’s Liabilities & Equity Project.

 

12



--------------------------------------------------------------------------------

(iii) A number of Shares equal to the Aggregate Maximum Number of Shares as of
the Trade Date (the “Warrant Shares”) have been reserved for issuance by all
required corporate action of Issuer. The Warrant Shares have been duly
authorized and, when delivered against payment therefor (which may include Net
Share Settlement in lieu of cash) and otherwise as contemplated by the terms of
the Warrant following the exercise of the Warrant in accordance with the terms
and conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vi) On the Trade Date and the Premium Payment Date (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.

(vii) Issuer shall not take any action to decrease the number of Available
Shares (as defined below) below the Aggregate Maximum Number of Shares.

(viii) The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 2 of the Underwriting Agreement dated as of
December 13, 2017 between Issuer and Credit Suisse Securities (USA) LLC,
Barclays Capital Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
representatives of the Underwriters party thereto (the “Underwriting Agreement”)
are true and correct as of the Trade Date and the Effective Date and are hereby
deemed to be repeated to Dealer as if set forth herein.

(ix) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(x) [Reserved].

(xi) [Reserved].

(xii) [Reserved].

(xiii) Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Issuer hereunder will (i) conflict
with or result in a breach of any agreement or instrument to which Issuer or any
of its subsidiaries is a party or by which Issuer or any of its subsidiaries is
bound or to which Issuer or any of its subsidiaries is subject, which agreement
or instrument was filed as an exhibit to Issuer’s Annual Report on Form 10-K for
the fiscal year ended March 31, 2017, as updated by any subsequent filings,
except for any such conflict that would not, individually or in the aggregate,
have a material adverse effect on the business, properties, management,
financial position, results of operations or prospects of Issuer and its
subsidiaries taken as a whole or on the performance by Issuer of its obligations
under the Transaction (“Material Adverse Effect”) or (ii) constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument, except for any such default or lien that would not, individually or
in the aggregate, have a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(xiv) Assuming compliance by Dealer and its affiliates with the covenant set
forth in Section 8(v), no provision in the Restated Certificate of Incorporation
of Issuer or the Amended and Restated By-laws of Issuer (each, as amended from
time to time) applicable to the Shares, and no state or local (including any
non-U.S. jurisdiction’s) law, rule, regulation or regulatory order applicable to
the Shares, would give rise to any reporting, consent, registration, or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

(xv) Issuer (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(18) of the U.S. Commodity
Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Dealer represents and warrants to Issuer
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, (v) its financial
condition is such that it has no need for liquidity with respect to its
investment in the Transaction and no need to dispose of any portion thereof to
satisfy any existing or contemplated undertaking or indebtedness and is capable
of assessing the merits of and understanding (on its own behalf or through
independent professional advice), and understands and accepts, the terms,
conditions and risks of the Transaction.

(d) Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

(e) Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority applicable to transactions in options,
and further agrees not to violate the position and exercise limits set forth
therein.

(f) On or prior to the Trade Date, Issuer shall deliver to Dealer a resolution
of Issuer’s board of directors authorizing the Transaction.

(g) Issuer shall deliver to Dealer one or more opinions of counsel, dated as of
the Effective Date and reasonably acceptable to Dealer in form and substance,
with respect to the matters set forth in Sections 3(a)(i), (ii), (iii) and
(iv) of the Agreement and Section 7(a)(iii) of this Confirmation; provided that
any such opinion of counsel may contain customary exceptions and qualifications,
including, without limitation, exceptions and qualifications relating to
indemnification provisions.

(h) Issuer is not entering into the Transaction in anticipation of, in
connection with, or to facilitate, a self-tender offer or a third-party tender
offer, in each case, in violation of the Exchange Act.

 

14



--------------------------------------------------------------------------------

  8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Issuer’s control, or (iii) an Event of Default in which
Issuer is the Defaulting Party or a Termination Event in which Issuer is the
Affected Party other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement, in each case that
resulted from an event or events outside Issuer’s control), and if Issuer would
owe any amount to Dealer pursuant to Section 6(d)(ii) of the Agreement or any
Cancellation Amount pursuant to Article 12 of the Equity Definitions (any such
amount, a “Payment Obligation”), then Issuer shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless
(a) Issuer gives irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. (New York City time)
on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Issuer remakes the representation set forth in
Section 7(a)(i) as of the date of such election and (c) Dealer agrees, in its
sole discretion, to such election, in which case the provisions of Section 12.7
or Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii)
of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, means that Issuer shall deliver
to Dealer the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable, in
satisfaction of the Payment Obligation. Share Termination Delivery Property:   
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Issuer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency, Nationalization, Merger Event or
Tender Offer, a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization, Merger Event or Tender Offer. If such
Insolvency, Nationalization, Merger Event or Tender Offer involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash. Failure to Deliver:   
Applicable

 

15



--------------------------------------------------------------------------------

Other applicable provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws as a
result of the fact that Seller is the Issuer of the Shares) and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. If, in the reasonable judgment of Dealer,
for any reason, any securities comprising the Share Termination Delivery Units
deliverable pursuant to this Section 8(a) would not be immediately freely
transferable by Dealer under Rule 144 under the Securities Act, then Dealer may
elect to either (x) accept delivery of such securities notwithstanding any
restriction on transfer or (y) have the provisions set forth in Section 8(b)
below apply.

Notwithstanding anything to the contrary in this Confirmation, any Payment
Obligation under this Confirmation shall, for all purposes, be calculated as if
the Maximum Number of Shares were equal to 1.5 times the Number of Shares
(without regard to the limitations on adjustment set forth in the second
paragraph opposite the caption “Maximum Number of Shares” in Section 2) but any
deliveries under this Section 8(a) shall be limited to the Maximum Number of
Shares as defined in Section 2 hereof.

(b) Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8. If so applicable, then, at the election of Issuer by
notice to Buyer within one Exchange Business Day after the relevant delivery
obligation arises, but in any event at least one Exchange Business Day prior to
the date on which such delivery obligation is due, either (A) all Shares or
Share Termination Delivery Units, as the case may be, delivered by Issuer to
Buyer shall be, at the time of such delivery, covered by an effective
registration statement of Issuer for immediate resale by Buyer (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to Buyer)
or (B) Issuer shall deliver additional Shares or Share Termination Delivery
Units, as the case may be, so that the value of such Shares or Share Termination
Delivery Units, as determined by the Calculation Agent to reflect a commercially
reasonable liquidity discount, equals the value of the number of Shares or Share
Termination Delivery Units that would otherwise be deliverable if such Shares or
Share Termination Delivery Units were freely tradeable (without prospectus
delivery) upon receipt by Buyer (such value, the “Freely Tradeable Value”);
provided that, if requested by Dealer, Issuer shall make the election described
in this clause (B) with respect to Shares delivered on all Settlement Dates no
later than one Exchange Business Day prior to the first Expiration Date, and the
applicable procedures described below shall apply to all Shares delivered on the
Settlement Dates on an aggregate basis. (For the avoidance of doubt, as used in
this paragraph (b) only, the term “Issuer” shall mean the issuer of the relevant
securities, as the context shall require.)

(ii) If Issuer makes the election described in clause (b)(i)(A) above:

(A) Buyer (or an affiliate of Buyer designated by Buyer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of equity
securities of similar size and that yields results that are satisfactory to
Buyer or such affiliate, as the case may be, in its discretion; and

(B) Buyer (or an affiliate of Buyer designated by Buyer) and Issuer shall enter
into an agreement (a “Registration Agreement”) on commercially reasonable terms
in connection with the public resale of such Shares or Share Termination
Delivery Units, as the case may be, by Buyer or such affiliate substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities of similar size, in form and substance commercially reasonably
satisfactory to Buyer or such affiliate and Issuer, which Registration Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating to the indemnification of,
and contribution in connection with the liability of, Buyer and its affiliates
and Issuer, shall provide for the payment by Issuer of all expenses in
connection with such resale, including all registration costs and all fees and
expenses of counsel for Buyer, and shall provide for the delivery of opinions of
counsel and accountants’ “comfort letters” with respect to the financial
statements and certain financial information contained in or incorporated by
reference into the Prospectus to Buyer or such affiliate.

 

16



--------------------------------------------------------------------------------

(iii) If Issuer makes the election described in clause (b)(i)(B) above:

(A) Buyer (or an affiliate of Buyer designated by Buyer) and any potential
institutional purchaser of any such Shares or Share Termination Delivery Units,
as the case may be, from Buyer or such affiliate identified by Buyer shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation in compliance with applicable law with respect to Issuer customary
in scope for private placements of equity securities of similar size (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;

(B) Buyer (or an affiliate of Buyer designated by Buyer) and Issuer shall enter
into an agreement (a “Private Placement Agreement”) on commercially reasonable
terms in connection with the private placement of such Shares or Share
Termination Delivery Units, as the case may be, by Issuer to Buyer or such
affiliate and the private resale of such shares by Buyer or such affiliate,
substantially similar to private placement purchase agreements customary for
private placements of equity securities of similar size, in form and substance
commercially reasonably satisfactory to Buyer and Issuer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating to the indemnification of, and contribution in connection with the
liability of, Buyer and its affiliates and Issuer, shall provide for the payment
by Issuer of all expenses in connection with such resale, including all fees and
expenses of counsel for Buyer, shall contain representations, warranties and
agreements of Issuer reasonably necessary or advisable to establish and maintain
the availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall provide for the delivery of opinions
of counsel and accountants’ “comfort letters” with respect to the financial
statements and certain financial information contained in or incorporated by
reference into the offering memorandum prepared for the resale of such Shares to
Buyer or such affiliate; and

(C) Issuer agrees that any Shares or Share Termination Delivery Units so
delivered to Dealer (i) may be transferred by and among Dealer and its
affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed with respect to such Shares or any
securities issued by Issuer comprising such Share Termination Delivery Units,
Issuer shall promptly remove, or cause the transfer agent for such Shares or
securities to remove, any legends referring to any such restrictions or
requirements from such Shares or securities upon delivery by Dealer (or such
affiliate of Dealer) to Issuer or such transfer agent of seller’s and broker’s
representation letters customarily delivered by Dealer in connection with
resales of restricted securities pursuant to Rule 144 under the Securities Act,
without any further requirement for the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document, any transfer tax
stamps or payment of any other amount or any other action by Dealer (or such
affiliate of Dealer).

(D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of
the Shares or Share Termination Delivery Units, as the case may be, or the
exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act
for resales of the Shares or Share Termination Delivery Units, as the case may
be, by Dealer (or any such affiliate of Dealer).

 

17



--------------------------------------------------------------------------------

(iv) If the private placement settlement or the registration settlement shall
not be effected as set forth in Section (8)(b)(ii) or Section (8)(b)(iii) of
this Confirmation, as applicable, then failure to effect such private placement
settlement or such registration settlement shall constitute an Event of Default
with respect to which Issuer shall be the Defaulting Party.

(c) Make-whole Shares. If Issuer makes the election described in clause (i)(B)
of paragraph (b) of this Section 8, then Dealer or its affiliate may sell (which
sale shall be made in a commercially reasonable manner) such Shares or Share
Termination Delivery Units, as the case may be, during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Shares or Share Termination Delivery Units, as the case may be, and ending on
the Exchange Business Day on which Dealer completes the sale of all such Shares
or Share Termination Delivery Units, as the case may be, or a sufficient number
of Shares or Share Termination Delivery Units, as the case may be, so that the
realized net proceeds of such sales exceed the Freely Tradeable Value. If any of
such delivered Shares or Share Termination Delivery Units remain after such
realized net proceeds exceed the Freely Tradeable Value, Dealer shall return
such remaining Shares or Share Termination Delivery Units to Issuer. If the
Freely Tradeable Value exceeds the realized net proceeds from such resale,
Issuer shall transfer to Dealer by the open of the regular trading session on
the Exchange on the Exchange Business Day immediately following the last day of
the Resale Period the amount of such excess (the “Additional Amount”) in cash or
in a number of additional Shares (“Make-whole Shares”) in an amount that, based
on the Relevant Price on the last day of the Resale Period (as if such day was
the “Valuation Date” for purposes of computing such Relevant Price), has a
dollar value equal to the Additional Amount. The Resale Period shall continue to
enable the sale of the Make-whole Shares in the manner contemplated by this
Section 8(c). This provision shall be applied successively until the Additional
Amount is equal to zero, subject to Section 8(e).

(d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Buyer be entitled to receive,
or shall be deemed to receive, any Shares if, immediately upon giving effect to
such receipt of such Shares, (i) the “beneficial ownership” (within the meaning
of Section 13 of the Exchange Act and the rules promulgated thereunder) of
Shares by Buyer or any affiliate of Buyer subject to aggregation with Buyer
under such Section 13 and rules or any “group”, as such term is used in such
Section 13 and rules, of which Buyer or any such affiliate of Buyer is a member
or may be deemed to be a member (collectively, “Buyer Group”) would be equal to
or greater than 9% or more of the outstanding Shares or (ii) Buyer, Buyer Group
or any person whose ownership position would be aggregated with that of Buyer or
Buyer Group (Buyer, Buyer Group or any such person, a “Buyer Person”) under any
state or federal bank holding company or banking laws, or other federal, state
or local regulations or regulatory orders or any organizational documents or
contracts of Issuer that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Buyer
Person under Applicable Restrictions and with respect to which such requirements
have not been met or the relevant approval has not been received minus (y) 1% of
the number of Shares outstanding on the date of determination (either such
condition described in clause (i) or (ii), an “Excess Ownership Position”). If
any delivery owed to Buyer hereunder is not made, in whole or in part, as a
result of this provision, Issuer’s obligation to make such delivery shall not be
extinguished and Issuer shall make such delivery as promptly as practicable
after, but in no event later than one Exchange Business Day after, Buyer gives
notice to Issuer that such delivery would not result in the existence of an
Excess Ownership Position.

(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction on any date in excess of the Maximum
Number of Shares on such date. Issuer represents and warrants to Dealer (which
representation and warranty shall be deemed to be repeated on each day that the
Transaction is outstanding) that the Aggregate Maximum Number of Shares is equal
to or less than the number of authorized but unissued Shares of Issuer that are
not reserved for future issuance in connection with transactions in the Shares
(other than the Transaction) on the date of the determination of the Aggregate
Maximum Number of Shares (such Shares, the “Available Shares”). In the event
Issuer shall not have delivered the full number of Shares otherwise deliverable
as a result of this Section 8(e) because Issuer has insufficient authorized but
unissued Shares that are not reserved for other transactions (the resulting
deficit, the “Deficit Shares”), Issuer shall be continually obligated to
deliver, from time to time

 

18



--------------------------------------------------------------------------------

until the full number of Deficit Shares have been delivered pursuant to this
paragraph, Shares when, and to the extent, that (i) Shares are repurchased,
acquired or otherwise received by Issuer or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved and (iii) Issuer additionally authorizes any
unissued Shares that are not reserved for other transactions; provided that in
no event shall Issuer deliver any Shares to Dealer pursuant to this Section 8(e)
to the extent that such delivery would cause the aggregate number of Shares
delivered to Dealer to exceed the Maximum Number of Shares. Issuer shall
immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.

(f) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) Section 11.2(c) of the Equity Definitions is hereby amended by (x) replacing
the words “a diluting or concentrative” with “a material”, (y) adding the phrase
“or Warrants” after the words “the relevant Shares” in the same sentence and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares);

(ii) Each of Section 11.2(a) and Section 11.2(e)(vii) of the Equity Definitions
is hereby amended by deleting the words “diluting or concentrative” and
replacing them with the words “a material”, and adding the phrase “or Warrants”
at the end of the sentence;

(iii) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer”;

(iv) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

(v) Section 12.9(b)(v) of the Equity Definitions is hereby amended by (x) adding
the word “or” immediately before subsection “(B)” and deleting the comma at the
end of subsection (A); and (y) (1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C) and (3) deleting
the penultimate sentence in its entirety and replacing it with the sentence “The
Hedging Party will determine the Cancellation Amount payable by one party to the
other”.

(g) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided that with respect to any Additional Termination Event, the
Calculation Agent may choose, in good faith and its commercially reasonable
discretion, to treat part of the Transaction as the sole Affected Transaction,
and, upon the termination of the Affected Transaction, a Transaction with terms
identical to those set forth herein except with a Number of Warrants equal to
the unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect:

(i) Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines, based on advice of counsel, that it is impractical or
illegal, to hedge its obligations pursuant to the Transaction in the public
market without registration under the Securities Act or as a result of any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Buyer in light of legal, regulatory,
or self-regulatory concerns, provided that such policies and procedures have
been adopted by Dealer in good faith and are generally applicable in similar
situations and applied in a non-discriminatory manner).

 

19



--------------------------------------------------------------------------------

(ii) Any Person (as defined below) becomes the direct or indirect “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act, of Issuer’s common
stock representing more than 50% of the voting power of Issuer’s common stock
entitled to vote generally in the election of directors and (x) files a Schedule
13D or Schedule TO or any other schedule, form or report under the Exchange Act
disclosing such beneficial ownership or (y) Issuer otherwise becomes aware of
any such Person; provided that this clause (ii) shall not apply to a transaction
covered in clause (iii) below, including any exception thereto.

(iii) The consummation of (A) any recapitalization, reclassification or change
of Issuer’s common stock (other than changes resulting from a share split or
share combination or changes solely to par value) as a result of which all of
Issuer’s common stock would be converted into, or exchanged for, stock, other
securities, other property or assets; (B) any share exchange, consolidation or
merger of Issuer pursuant to which all of Issuer’s common stock will be
converted into cash, securities or other property or assets; or (C) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Issuer and its subsidiaries,
taken as a whole, to any person other than one of Issuer’s subsidiaries;
provided, however, that any merger or consolidation of Issuer solely for the
purpose of changing its jurisdiction of incorporation that results in a
reclassification, conversion or exchange of its outstanding common stock solely
into shares of common stock of the surviving entity shall not constitute an
Additional Termination Event pursuant to this clause (iii).

(iv) On any day during the period from and including the Trade Date, to and
including the final Expiration Date, (I) the Notional Unwind Shares (as defined
below) as of such day exceeds a number of Shares equal to 75% of the Maximum
Number of Shares, or (II) Issuer makes a public announcement of any transaction
or event that, in the commercially reasonable opinion of Calculation Agent
would, upon consummation of such transaction or upon the occurrence of such
event, as applicable, and after giving effect to any applicable adjustments
hereunder, cause the Notional Unwind Shares immediately following the
consummation of such transaction or the occurrence of such event to exceed a
number of Shares equal to 75% of the Maximum Number of Shares. The “Notional
Unwind Shares” as of any day is a number of Shares equal to (1) the amount that
would be payable pursuant to Section 6 of the Agreement (determined as of such
day as if an Early Termination Date had been designated in respect of the
Transaction and as if Issuer were the sole Affected Party and the Transaction
were the sole Affected Transaction), divided by (2) the Relevant Price
(determined as if such day were a Valuation Date).

(v) A default under any mortgage, indenture or instrument under which there may
be issued or by which there may be secured or evidenced any indebtedness for
money borrowed by Issuer or any of Issuer’s subsidiaries, other than any
subsidiary that is designated an “Unrestricted Subsidiary” under the
supplemental indenture governing Issuer’s 6 1⁄4% senior notes due 2022 or any
other indenture or supplemental indenture containing substantially similar
provisions related to unrestricted subsidiaries or similar concepts
(collectively, “Unrestricted Subsidiaries”) (or the payment of which is
guaranteed by Issuer or any of Issuer’s subsidiaries (other than Unrestricted
Subsidiaries)), which default is caused by a failure to pay principal of or
premium or interest on such indebtedness prior to the expiration of any grace
period provided in such indebtedness, including any extension thereof (a
“Payment Default”), or results in the acceleration of such indebtedness prior to
its stated maturity and, in each case, the principal amount of any such
indebtedness, together with the principal amount of any other such indebtedness
under which there has been a Payment Default or the maturity of which has been
so accelerated, aggregates in excess of $50.0 million (or the foreign currency
equivalent thereof), such default is not cured or waived or such acceleration is
not rescinded, as applicable, and such indebtedness is not repaid, within a
period of 10 days from the continuation of such default beyond the applicable
grace period or the occurrence of such acceleration, as the case may be.

 

20



--------------------------------------------------------------------------------

(vi) a final judgment for the payment of $50.0 million (or the foreign currency
equivalent thereof) or more (excluding amounts covered by insurance) is rendered
against Issuer or any of its significant subsidiaries (as defined in Regulation
S-X under the Securities Act) (other than Unrestricted Subsidiaries), which
judgment is not paid, discharged or stayed within 60 days after (i) the date on
which the right to appeal thereof has expired if no such appeal has commenced,
or (ii) the date on which all rights to appeal have been extinguished.

Notwithstanding the foregoing, a transaction set forth in clause (ii) or (iii)
above will not constitute an Additional Termination Event if (x) more than 90%
of the consideration in the transaction or transactions (other than cash
payments for fractional shares and cash payments made in respect of dissenters’
appraisal rights) which otherwise would constitute an Additional Termination
Event under clause (iii) above consists of shares of common stock traded or to
be traded immediately following such transaction on The New York Stock Exchange,
the NASDAQ Global Select Market or the NASDAQ Global Market and (y) as a result
of such transaction or transactions, the Shares will consist of such common
stock (and any rights attached thereto) and other applicable consideration.

“Person” includes any “person” or “group” within the meaning of Section 13(d)(3)
of the Exchange Act.

(h) Extension of Settlement. Dealer may (x) divide any Component into additional
Components and designate the Expiration Date and the Number of Warrants for each
such Component, or (y) extend any Expiration Date or any other date of valuation
or delivery of Shares, if Dealer determines, in its good faith reasonable
discretion based on advice of counsel, that such further division or extension
is necessary or advisable to preserve Dealer’s hedging activity hereunder in
light of existing liquidity conditions in the cash market or stock loan market
or to enable Dealer to effect purchases of Shares in connection with its
hedging, hedge unwind or settlement unwind activity hereunder in a manner that
would, if Dealer were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal and regulatory requirements.

(i) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
without the consent of Issuer; provided that at any time at which an Excess
Ownership Position (determined, for purposes of this Section 8(i), as if the
reference to “9%” in the definition thereof were replaced with “8.5%”) exists
(based on a commercially reasonable Hedge Position), if Dealer, in its good
faith reasonable discretion, is unable to effect a transfer or assignment to a
third party after using its commercially reasonable efforts on pricing terms
reasonably acceptable to Dealer such that an Excess Ownership Position no longer
exists (based on a commercially reasonable Hedge Position), Dealer may designate
any Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction such that such Excess Ownership
Position no longer exists (based on a commercially reasonable Hedge Position).
After a transfer or assignment by Dealer described in the preceding sentence,
the transferee or assignee shall agree (1) Issuer will not be required to pay
the transferee or assignee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than an amount that Issuer would
have been required to pay to Dealer in the absence of such transfer or
assignment and (2) Issuer will not, as a result of such transfer or assignment,
receive from the transferee or assignee on any payment date an amount that,
after taking into account amounts owed by the transferee or assignee to Issuer
and any taxes withheld under Section 2(d)(i)(4) of the Agreement, is less than
the amount that Issuer would have received from Dealer in the absence of such
transfer or assignment. In the event that Dealer designates an Early Termination
Date with respect to a portion of the Transaction, a payment or delivery shall
be made pursuant to Section 6 of the Agreement and Section 8(a) of this
Confirmation as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Issuer shall be the sole Affected Party with respect to such
partial termination and (iii) such portion of the Transaction shall be the only
Terminated Transaction.

(j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.

 

21



--------------------------------------------------------------------------------

(k) No Netting or Set-off. The provisions of Section 2(c) of the Agreement shall
not apply to the Transaction. Each party waives any and all rights it may have
to set-off delivery or payment obligations it owes to the other party under the
Transaction against any delivery or payment obligations owed to it by the other
party under any other agreement between parties hereto, by operation of law or
otherwise.

(l) [Reserved].

(m) Shareholder Approval. Issuer shall use its reasonable best efforts to seek
approval from its shareholders, in accordance with the requirements of Rule
312.03(c) of The New York Stock Exchange Listed Company Manual or any successor
rule, for the issuance pursuant to the Transaction of a number of Shares equal
to 1.5 times the Number of Shares (without regard to the limitations on
adjustment set forth in the second paragraph opposite the caption “Maximum
Number of Shares” in Section 2). If Issuer succeeds in obtaining such approval,
then upon such approval and without any further action by either party, (i) the
provisions set forth opposite the caption “Maximum Number of Shares” in
Section 2 shall be deemed to be replaced in their entirety with the phrase “A
number of Shares equal to 1.5 times the Number of Shares”, (ii) the phrase “the
Aggregate Maximum Number of Shares as of the Trade Date” in Section 7(a)(iii)
shall be deemed replaced with the words “the Maximum Number of Shares”, (iii)
the words “the Aggregate Maximum Number of Shares” each time they appear in
Section 7(a)(vii) and Section 8(e) shall be deemed replaced with the words “the
Maximum Number of Shares” and (iv) the Additional Termination Event set forth in
Section 8(g)(iv) shall no longer be applicable.

(n) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may perform such obligations.
Dealer shall be discharged of its obligations to Issuer to the extent, and
solely to the extent, of any such performance.

(o) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(p) Agreements and Acknowledgements Regarding Hedging. Issuer understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Settlement Prices,
each in a manner that may be adverse to Issuer.

(q) Early Unwind. In the event the sale of the “Firm Securities” (as defined in
the Underwriting Agreement) is not consummated with the Underwriters for any
reason, or Issuer fails to deliver to Dealer opinions of counsel as required
pursuant to Section 7(g), in each case by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Issuer under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Issuer represents and acknowledges to the other
that, upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

 

22



--------------------------------------------------------------------------------

(r) Payment by Dealer. In the event that (i) an Early Termination Date occurs or
is designated with respect to the Transaction as a result of a Termination Event
or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Issuer an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer
owes to Issuer, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.

(s) Listing of Warrant Shares. Issuer shall have submitted an application for
the listing of the Warrant Shares on the Exchange, and such application and
listing shall have been approved by the Exchange, subject only to official
notice of issuance, in each case, on or prior to the Premium Payment Date.
Issuer agrees and acknowledges that such submission and approval shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

(t) Tax Representations and Forms.

(i) Dealer and Issuer each represent and warrant that it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any relevant jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment to be made by it to the other party
under this Confirmation and the Transaction evidenced hereby.

(ii) For the purpose of Sections 4(a)(i) and (iii) of the Agreement, Dealer
agrees to deliver to Issuer one duly executed and completed United States
Internal Revenue Service Form W-8ECI (or successor thereto) upon execution of
this Confirmation and shall provide a new form promptly upon (A) reasonable
request of Issuer or (B) learning that any form previously provided has become
obsolete or incorrect. Any transferee or assignee of Dealer pursuant to
paragraph (i) of this Section 8 may provide the Internal Revenue Service Form
applicable to it in lieu of Internal Revenue Service Form W-8ECI. For the
purpose of Sections 4(a)(i) and (iii) of the Agreement, Issuer agrees to deliver
to Dealer one duly executed and completed United States Internal Revenue Service
Form W-9 (or successor thereto) upon execution of this Confirmation and shall
provide a new form promptly upon (A) reasonable request of Dealer or
(B) learning that any form previously provided has become obsolete or incorrect.

(iii) “Tax” as used in subsection (i) immediately above and Sections 5(b)(iii)
and 5(b)(iv) of the Agreement, and “Indemnifiable Tax” as defined in Section 14
of the Agreement, shall not include any withholding tax imposed or collected
(A) on amounts treated as dividends from sources within the United States under
Section 871(m) or Section 305 of the Code, or, in each case, any current or
future regulations thereunder or official interpretations thereof (a “Dividend
Withholding Tax”) or (B) pursuant to Sections 1471 through 1474 of the Code, any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). If, at any time, a
party (“X”) is required to remit an amount of tax in respect of any Dividend
Withholding Tax or FATCA Withholding Tax, then without duplication for any
amount that X has deducted on account of such tax from any amount paid to the
other party (“Y”) pursuant to the Transaction, the amount so required to be
remitted shall be payable by Y to X within 10 business days of written demand by
X. For the avoidance of doubt, each of a Dividend Withholding Tax and a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.

(u) Dividends. If at any time during the period from and including the Effective
Date to and including the last Expiration Date an ex-dividend date for a cash
dividend occurs with respect to the Shares, then the Calculation Agent will
adjust any of the Strike Price, Number of Warrants, and/or any other variable
relevant to the exercise, settlement or payment of the Transaction to preserve
the fair value of the Warrants to Dealer after taking into account such dividend
(and assuming Dealer maintains a commercially reasonable Hedge Position).

 

23



--------------------------------------------------------------------------------

(v) Voting of Shares. Dealer agrees that neither it nor any of its affiliates
will vote any shares acquired by Dealer or its affiliates in connection with the
Transaction (including, without limitation, Shares acquired by Dealer or its
affiliates to hedge any Hedge Position in respect of the Transaction).

(w) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(x) Waiver of Trial by Jury. EACH OF ISSUER AND DEALER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS CONFIRMATION OR THE TRANSACTION OR THE ACTIONS OF ISSUER OF ITS
AFFILIATES OR DEALER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

(y) Submission to Jurisdiction and Governing Law. Each party hereby irrevocably
and unconditionally submits for itself and its property in any legal action or
proceeding by the other party against it relating to the Transaction to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the Supreme Court of the State of New
York, sitting in New York County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof. THIS
CONFIRMATION AND THE TRANSACTION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

(z) Illegality. The parties agree that for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after any Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

(aa) Role of Agent. Each of Dealer and Issuer acknowledges to and agrees with
the other party hereto and to and with the Agent that (i) the Agent is acting as
agent for Dealer under the Transaction pursuant to instructions from such party,
(ii) the Agent is not a principal or party to the Transaction, and may transfer
its rights and obligations with respect to the Transaction, (iii) the Agent
shall have no responsibility, obligation or liability, by way of issuance,
guaranty, endorsement or otherwise in any manner with respect to the performance
of either party under the Transaction, (iv) Dealer and the Agent have not given,
and Issuer is not relying (for purposes of making any investment decision or
otherwise) upon, any statements, opinions or representations (whether written or
oral) of Dealer or the Agent, other than the representations expressly set forth
in this Confirmation or the Agreement, and (v) each party agrees to proceed
solely against the other party, and not the Agent, to collect or recover any
money or securities owed to it in connection with the Transaction. Each party
hereto acknowledges and agrees that the Agent is an intended third party
beneficiary hereunder. Issuer acknowledges that the Agent is an affiliate of
Dealer. Dealer will be acting for its own account in respect of this
Confirmation and the Transaction contemplated hereunder.

(bb) Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Dealer upon written request by Issuer. The Agent will furnish to
Issuer upon written request a statement as to the source and amount of any
remuneration received or to be received by the Agent in connection with a
Transaction.

(cc) Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Issuer, such delivery shall be effected through the Agent. In
addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Issuer shall be transmitted exclusively through
the Agent.

 

24



--------------------------------------------------------------------------------

(dd) Bail-In Protocol. Notwithstanding anything contained in the Agreement, the
parties agree that the provisions of the ISDA 2016 Bail-In Article 55 BRRD
Protocol published by the International Swaps and Derivatives Association, Inc.
on 14 July 2016 (the “Bail-In Protocol”) shall be deemed to be incorporated into
and apply to the Agreement with effect from the date of this Confirmation as if
references in those provisions to “Protocol Covered Agreement” as defined in the
Bail-in Protocol were references to the Agreement, and on the basis that
references to the “Implementation Date” in the Bail-in Protocol shall be deemed
to be references to the date of this Confirmation.

(ee) Contractual Recognition of UK Stay in Resolution. Notwithstanding anything
contained in the Agreement, the parties agree that the provisions of paragraphs
1 to 4 (inclusive) of the UK (PRA Rule) Jurisdictional Module (the “UK Module”)
published by the International Swaps and Derivatives Association, Inc. on 3 May
2016, as amended from time to time, shall be deemed to be incorporated into the
Agreement as if references in those provisions to “Covered Agreement” were
references to the Agreement, and on the basis that: (i) Dealer shall be treated
as a “Regulated Entity” and as a “Regulated Entity Counterparty” with respect to
Issuer, (ii) Issuer shall be treated as a “Module Adhering Party”, and
(iii) references to the “Implementation Date” in the UK Module shall be deemed
to be references to the date of this Confirmation.

 

25



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Dealer.

 

  Yours faithfully,   BARCLAYS BANK PLC By:  

/s/ Syed Rajib Imteaz

  Authorized Signatory   Name: Syed Rajib Imteaz   Managing Director

[Signature Page to Base Warrant Confirmation]



--------------------------------------------------------------------------------

Agreed and Accepted By: BRISTOW GROUP INC. By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

  

Number of Warrants

  

Expiration Date

1

   24,980    September 1, 2023

2

   24,980    September 5, 2023

3

   24,980    September 6, 2023

4

   24,980    September 7, 2023

5

   24,980    September 8, 2023

6

   24,980    September 11, 2023

7

   24,980    September 12, 2023

8

   24,980    September 13, 2023

9

   24,980    September 14, 2023

10

   24,980    September 15, 2023

11

   24,980    September 18, 2023

12

   24,980    September 19, 2023

13

   24,980    September 20, 2023

14

   24,980    September 21, 2023

15

   24,980    September 22, 2023

16

   24,980    September 25, 2023

17

   24,980    September 26, 2023

18

   24,980    September 27, 2023

19

   24,980    September 28, 2023

20

   24,980    September 29, 2023

21

   24,980    October 2, 2023

22

   24,980    October 3, 2023

23

   24,980    October 4, 2023

24

   24,980    October 5, 2023

25

   24,980    October 6, 2023

26

   24,980    October 9, 2023

27

   24,980    October 10, 2023

28

   24,980    October 11, 2023

29

   24,980    October 12, 2023

30

   24,980    October 13, 2023

31

   24,980    October 16, 2023

32

   24,980    October 17, 2023

33

   24,980    October 18, 2023

34

   24,980    October 19, 2023

35

   24,980    October 20, 2023

36

   24,980    October 23, 2023

37

   24,980    October 24, 2023

38

   24,980    October 25, 2023

39

   24,980    October 26, 2023

40

   24,980    October 27, 2023

41

   24,980    October 30, 2023

42

   24,980    October 31, 2023

43

   24,980    November 1, 2023

44

   24,980    November 2, 2023

45

   24,980    November 3, 2023

46

   24,980    November 6, 2023

47

   24,980    November 7, 2023

48

   24,980    November 8, 2023

49

   24,980    November 9, 2023

50

   24,980    November 10, 2023

51

   24,980    November 13, 2023



--------------------------------------------------------------------------------

52

   24,980    November 14, 2023

53

   24,980    November 15, 2023

54

   24,980    November 16, 2023

55

   24,980    November 17, 2023

56

   24,980    November 20, 2023

57

   24,980    November 21, 2023

58

   24,980    November 22, 2023

59

   24,980    November 24, 2023

60

   24,980    November 27, 2023

61

   24,980    November 28, 2023

62

   24,980    November 29, 2023

63

   24,980    November 30, 2023

64

   24,980    December 1, 2023

65

   24,980    December 4, 2023

66

   24,980    December 5, 2023

67

   24,980    December 6, 2023

68

   24,980    December 7, 2023

69

   24,980    December 8, 2023

70

   24,980    December 11, 2023

71

   24,980    December 12, 2023

72

   24,980    December 13, 2023

73

   24,980    December 14, 2023

74

   24,980    December 15, 2023

75

   24,980    December 18, 2023

76

   24,980    December 19, 2023

77

   24,980    December 20, 2023

78

   24,980    December 21, 2023

79

   24,980    December 22, 2023

80

   24,980    December 26, 2023